 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   GUILLERMO CRUZ TRUJILLO,                             Case No. 1:14-cv-00976-LJO-EPG (PC)
10                 Plaintiff,                             ORDER DENYING PLAINTIFF’S MOTION
                                                          TO COMPEL DISCOVERY, WITHOUT
11         v.                                             PREJUDICE
12   MUNOZ and ALVAREZ,                                   (ECF NO. 77)
13                 Defendants.
14

15          Guillermo Cruz Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          On June 5, 2019, Plaintiff filed a motion to compel discovery. (ECF No. 77). While
18   titled a motion to compel discovery, Plaintiff actually asks for a copy of the complaint dated
19   April 27, 2018, because his copy was lost or destroyed during a recent transfer.
20          As there is no complaint dated April 27, 2018 (or any date in March, April, or May of
21   2018), Plaintiff’s motion will be denied. However, Plaintiff may refile the motion if he can
22   identify the complaint he is seeking.
23          Accordingly, IT IS ORDERED that Plaintiff’s motion to compel discovery is DENIED
24   without prejudice.
     IT IS SO ORDERED.
25

26
        Dated:     June 5, 2019                                 /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                      1
